1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 59B (para 0059).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the second trace connecting two of the first traces as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).
	Note that e.g. first trace 14 connects contacts 15 and IC while the second trace 16 connects two ICs. See figs. 1-3. There is no trace shown in the drawings or explanation in the specification for traces that connects two of the first traces.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, 
line 5, there is no antecedent basis for “the tested IC”; the phrase “tested IC” is not proper phrase; perhaps applicant intends to say “IC to be tested”;
line 7, the phrase “is configured to receive electrical contacts” is indefinite; note that claim is directed to an apparatus claim; the contacts are already coupled to the second surface; perhaps applicant intends to say “electrical contacts are mounted or coupled to the second surface” instead;
line 8, the phrase “first electrical traces for conveying electrical signals between the tested IC, the 
last paragraph, the phrase “instead of the additional IC” is indefinite as it is unclear what it meant;
the phrase “is configured to electrically connect between two of the first electrical traces” is indefinite as it is vague what two of the first electrical traces are; they are not clearly defined; what is meant by “two”? Only second trace in the substrate is 16 shown in figs. 1-3; that does not connect two of the first traces 14; the first and second traces are not clearly defined in the claim;
In claim 7,16, the claim recites electrical traces between two ICs while claim 1 recites electrical traces between IC and electrical contacts; thus the scope is vague;
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3,7-12,16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love (5,477,160).
As to claims 1,9-10,18, Love discloses an apparatus for testing an Integrated Circuit (IC) comprising a test substrate e.g. 102,103,802 comprising (i) a first surface configured to receive the ICs to be tested e.g. 104 and at least an additional IC e.g. 104, (ii) a second surface that is opposite the first surface and is configured to receive electrical contacts e.g. 106, and (iii) first electrical traces e.g. 110 for conveying electrical signals between the tested IC, the additional IC and the electrical contacts; and a second electrical trace, which is formed in the test substrate instead of the additional IC and is configured to electrically connect between two of the first electrical traces (see figs. 1a,1b,5,8-9).
	The method claims recited for using the apparatus in claims 10-18 are an inherent use of the apparatus of Love and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Love operates in the functional manner claimed by applicant. See MPEP 2112.02(I).


    PNG
    media_image1.png
    423
    717
    media_image1.png
    Greyscale



As to claims 2,11, Love discloses an apparatus for testing an Integrated Circuit (IC) wherein the test substrate comprises one or more layers (e.g. see col. 4, line 36-38).
As to claims 3,12, Love discloses an apparatus for testing an Integrated Circuit (IC) wherein the electrical contacts comprise balls e.g. 106,512, which are configured to conduct the electrical signals between the IC and other electrical device (see figs. 1a,5).


As to claims 4-5,13-14, Love discloses an apparatus for testing an Integrated Circuit (IC) wherein the electrical traces can be formed in a layer (see e.g. col. 4, lines 36-53).
As to claims 6,15, Love discloses an apparatus for testing an Integrated Circuit (IC) comprises a transmitting port (Tx) and a receiving port (Rx), and wherein the second electrical trace can form a loop back by connecting between the Tx and Rx for testing the IC and the Tx and Rx. Note that Love discloses several bumps for each IC; these bumps can be used as a port either for transmitting or receiving and the electrical trace can be provided between the bumps as per applicability (see figs. 1a,8-9,14).
As to claims 7,16, Love discloses an apparatus for testing an Integrated Circuit (IC) wherein the first electrical traces comprise traces configured to convey the electrical signals between the ICs. (figs. 1a,5,8).
As to claims 8,17, Love discloses an apparatus for testing an Integrated Circuit (IC) wherein the second electrical trace comprises a dummy trace, which is formed in the test substrate and is configured to convey testing electrical signals between two of the first electrical traces (see figs. 1a,5,8).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858